Title: From James Madison to the Chairman of the Republican Meeting of Accomack County, Virginia, [ca. 10] May 1809
From: Madison, James
To: Chairman of the Republican Meeting of Accomack County, Virginia


Sir
Washington [ca. 10] May 1809
I have duly received from you a copy of the proceedings of the Meeting of Citizens at Accomac Court House, on the first instant, on the subject of the late negociation with G. Britain, and of the Proclamation by which it was followed.
Next to the consciousness of a faithful discharge of public duty, is the satisfaction afforded by a public approbation of it. I can not be insensible, therefore, to the favorable views of my conduct, expressed by my fellow Citizens, at whose Meeting you presided; however feeble the title is felt to be, which is limited to the honest execution of a duty, contemplated by law, and enjoined by the policy which has been uniformly exemplified by our public Councils.
It will be happy, if, as we hope, the further negociation with G. B. should be equally successful, as the means of fixing on, a liberal & lasting basis, friendship & commercial intercourse between the two Countries; and Still more happy, if, in addition, a spirit of justice in other Govts. with whom differences exist, should concur with the conciliatory disposition, of the U. States in such a termination of them, as will guarranty our tranquility & commercial interests, against future interruptions.
In promoting this desireable State of our foreign relations, I trust there will be no failure of becoming endeavors on my part; and in that event only, will the support be merited, which, in that event, is promised to the administration of our Government.
I tender to my fellow Citizens who have made their communication thro’ you, and to yourself, assurances of my respect & friendly wishes.
J. M
